J-A13039-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                 :    IN THE SUPERIOR COURT OF
                                              :             PENNSYLVANIA
                     Appellee                 :
                                              :
                     v.                       :
                                              :
STEPHEN LEE DUTTER,                           :
                                              :
                     Appellant                :    No. 1216 EDA 2019

      Appeal from the Judgment of Sentence Entered March 25, 2019
          in the Court of Common Pleas of Montgomery County
           Criminal Division at No(s): CP-46-CR-0002114-2018

BEFORE: BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:          FILED SEPTEMBER 04, 2020

     Stephen Lee Dutter (Appellant) appeals from his judgment of sentence

imposed following his conviction for the summary offense of disorderly

conduct (creating a hazardous or physically offensive condition). We vacate

Appellant’s judgment of sentence and reverse his conviction.

     We provide the following background. On March 5, 2018, Appellant

attempted   to   enter    One    Montgomery       Plaza   (OMP),   which   houses

Montgomery County offices and courtrooms and is across the street from the

Montgomery County Courthouse. N.T., 3/25/2019, at 5, 12. In order to

enter, visitors must pass through a security checkpoint. Id. at 7. A sign at

the building entrance stated: “Stop. Notice: For your protection beyond this



* Retired Senior Judge assigned to the Superior Court.
J-A13039-20

point everyone is subject to a search of their person and effects.” Id. at 10.

At the security checkpoint, visitors must empty their pockets, place their

personal effects in a bin, and walk through a metal detector.       Id. at 8. A

security officer inspects items placed in the bin. If a visitor has bags, a

security officer uses an x-ray machine to inspect the contents. Id. at 8-9.

The purpose of the security procedures was to prevent visitors from entering

the building with weapons. Id. at 8.

      When Appellant entered the security line, he placed his wallet and a

pack of cigarettes in the bin and proceeded through the metal detector. Id.

at 12. He did not set off the metal detector. Id. Before Deputy John Foster,

who was in charge of the security checkpoint at that time, could inspect

Appellant’s items, Appellant grabbed them. Id. Deputy Foster told Appellant

that he needed to look at the items, and Appellant replied “Yeah, no, that’s

not happening.” Id. Deputy Foster repeated that inspection was necessary,

and Appellant again refused. Id. Deputy Foster told Appellant he would not

be allowed to enter the building if he did not comply. Id. at 13.

      Another deputy working at the security checkpoint, Deputy James Lee,

told Appellant that he either needed to allow the deputies to look at his

items, or he would not be allowed inside. Id. at 13. Appellant again refused

to comply, replying, “I have court today. I’m coming in.” Id. After another

round of admonition and refusal, Deputy Lee ordered Appellant to leave the

building. Id. at 37. Appellant did not move. Id. He was in an agitated state,


                                       -2-
J-A13039-20

screaming and hollering, and calling the deputies “puppets.” Id. at 14, 37.

Deputy Lee placed two fingers on Appellant’s chest to back Appellant out of

the doorway, and Appellant left. Id. at 38-39. About 50 seconds elapsed

from the time Appellant approached the security checkpoint to when he left.

Id. at 41.

      Immediately after Appellant left OMP, he went across the street to the

sheriff’s office. Id. at 43. Appellant approached the clerical worker at the

front desk, Mary Hickey, and told her he wanted to file a complaint because

he did not like how the deputies at OMP had treated him. Id. He claimed the

deputies invaded his privacy and violated his rights. Id. Appellant was upset

and got progressively louder as he spoke with Hickey. Id. Appellant also

requested to speak to a supervisor. Id. Appellant got angry when Hickey

explained that there was no supervisor immediately available. Id. at 44.

Eventually, another office worker was able to get Captain Gregory

Womelsdorf to speak to Appellant. Id.

      Captain Womelsdorf brought Appellant back to the office of Sergeant

Rick Miles, who supervises the deputies. Id. at 50. There, Appellant met

with Lieutenant Theodore Thompson and Sergeant Miles. Id. at 50-51.

According to Lieutenant Thompson, Appellant was not “cursing, but he was

sort of like attacking [Captain Womelsdorf, Lieutenant Thompson, and

Sergeant Miles] like [they] were part of the problem ... [Appellant’s speech]

was inappropriate for in the courthouse.” Id. at 63. After five minutes,


                                    -3-
J-A13039-20

Lieutenant Thompson asked Appellant to leave, and Appellant did. Id.

Sergeant Miles and Lieutenant Thompson followed Appellant from a distance

as he walked back to OMP. Id. at 16-17, 64. As they followed Appellant into

OMP, Sergeant Miles radioed Deputy Foster that if Appellant complied with

the rules, he should be let inside. Id. at 16.

      Appellant’s second time at OMP security began like his initial

entrance; he set his belongings in the bin, walked through the metal

detector without setting it off, and refused to allow Deputy Foster to inspect

his belongings. Id. at 17. Appellant told Deputy Foster, “Don’t fucking touch

my stuff.” Id. As a result, Deputy Foster told Appellant he had to leave. Id.

When Appellant did not move, Deputy Foster grabbed Appellant by the arms

and moved him out of the building. Id. This interaction lasted approximately

“10, 15 seconds.” Id. at 29.

      Once outside OMP, Appellant began screaming and cursing. Id. at 18.

At that point, Lieutenant Thompson told the other officers to take Appellant

into custody. Id. at 19. Lieutenant Thompson testified that he was not going

to place Appellant under arrest for his conduct inside OMP, but when

Appellant was outside “it was more like F--- you. It was bad. It wasn’t like

he was just complaining now. He was [cursing] ... He was loud, obnoxious,

unreasonable, disorderly.” Id. at 72. When the officers stepped outside in

order to approach Appellant, Appellant ran across the street to the front of

the courthouse where members of the media were stationed. Id. at 19.


                                      -4-
J-A13039-20

Appellant was jumping up and down, cursing, and screaming, “Look at this.

Look at this. They’re violating my rights. Everybody getting this?” Id. at 52.

Approximately two minutes after Appellant was escorted from OMP, Captain

Womelsdorf took Appellant into custody. Id. at 32. Appellant did not fight or

actively resist arrest, but he refused to follow orders to place his hands

behind his back. Id. at 53.

      Based on the foregoing, Appellant was charged with misdemeanor

disorderly conduct and resisting arrest. On March 25, 2019, the trial court

granted the Commonwealth’s motion to amend the information to one count

of disorderly conduct as a summary offense. Appellant proceeded to a bench

trial that same day, at the conclusion of which he was found guilty and

sentenced to a 90-day term of probation. Appellant filed a timely notice of

appeal.1

      On appeal, Appellant challenges the sufficiency of the evidence to

convict him of disorderly conduct, arguing there was insufficient evidence to

prove (1) he had the intent to cause public inconvenience, annoyance or



1 The trial court ordered Appellant to file a concise statement pursuant to
Pa.R.A.P. 1925(b) on April 22, 2019. On May 13, 2019, Appellant’s counsel
requested an extension, which the trial court denied on May 14, 2019.
Appellant’s concise statement was filed 3 days late on May 16, 2019. The
trial court filed its Pa.R.A.P. 1925(a) opinion on July 1, 2019, addressing the
issues raised in the untimely-filed concise statement despite its earlier
ruling. “[W]here the trial court addresses the issues raised in an untimely
Rule 1925(b) statement, we need not remand but may address the issues on
their merits.” Commonwealth v. Brown, 145 A.3d 184, 186 (Pa. Super.
2016). Accordingly, we can consider the merits of this appeal.

                                     -5-
J-A13039-20

alarm, or recklessly created a risk thereof; (2) he created a hazardous or

physically offensive condition; and (3) his actions served no legitimate

purpose.2 Appellant’s Brief at 10.

      When reviewing a challenge to the sufficiency of the evidence,

      we must determine whether the evidence admitted at trial, as
      well as all reasonable inferences drawn therefrom, when viewed
      in the light most favorable to the verdict winner, are sufficient to
      support all elements of the offense. Commonwealth v.
      Moreno, 14 A.3d 133 (Pa. Super. 2011). Additionally, we may
      not reweigh the evidence and substitute our judgment for that of
      the fact finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa.
      Super. 2009). The evidence may be entirely circumstantial as
      long as it links the accused to the crime beyond a reasonable
      doubt. Moreno, [14 A.3d] at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011). A

sufficiency-of-the-evidence claim is a question of law; thus, our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Johnson, 160 A.3d 127, 136 (Pa. 2017).

      The disorderly conduct statute provides as follows.

      (a) Offense defined.-- A person is guilty of disorderly conduct
      if, with intent to cause public inconvenience, annoyance or
      alarm, or recklessly creating a risk thereof, he:

                                      ***



2 Appellant initially argued on appeal that the statute as applied violated his
First Amendment rights to free speech and free expression, but he
acknowledged in his reply brief that this argument was waived because it
was not raised prior to his appeal. Appellant’s Reply Brief at 1; see
Commonwealth v. Tejada, 107 A.3d 788, 799 (Pa. Super. 2015)
(“[I]ssues must be raised prior to trial, during trial, or in a timely post-
sentence motion to be preserved for appeal.”).

                                     -6-
J-A13039-20


            (4)   creates a hazardous or physically offensive condition
                  by any act which serves no legitimate purpose of the
                  actor.


18 Pa.C.S. § 5503(a).

      We observe that

      [t]he offense of disorderly conduct is not intended as a catchall
      for every act which annoys or disturbs people; it is not to be
      used as a dragnet for all the irritations which breed in the
      ferment of a community. It has a specific purpose; it has a
      definitive objective, it is intended to preserve the public peace; it
      has thus a limited periphery beyond which the prosecuting
      authorities have no right to transgress any more than the
      alleged criminal has the right to operate within its clear outlined
      circumference.

Commonwealth v. N.M.C, 172 A.3d 1146, 1153 (Pa. Super. 2017)

(citation omitted).

      Failure to prove either element of disorderly conduct pursuant to

subsection 5503(a)(4) requires reversal. See Commonwealth v. Williams,

574 A.2d 1161, 1164 (Pa. Super. 1990). Accordingly, we begin with

Appellant’s argument that the Commonwealth failed to prove beyond a

reasonable doubt that Appellant created a hazardous or physically offensive

condition. Appellant’s Brief at 15-17. Based on the use of the disjunctive

“or,” the Commonwealth may offer evidence demonstrating that a condition

was either hazardous or physically offensive. Because we agree with

Appellant that the facts of this case clearly do not support a finding of a




                                      -7-
J-A13039-20

physically offensive condition,3 we focus on whether Appellant created a

hazardous condition.

      In support of his argument that his actions did not create a hazardous

condition, Appellant compares the facts of his case to Williams, where this

Court found insufficient evidence that Williams’ actions created a hazardous

condition. Appellant’s Brief at 17. Appellant argues that because his

interactions with officers were very brief and he did not physically strike the

officers or resist being removed from OMP, his case is similar to Williams

inasmuch as he did not create “a significant risk or danger of injury to

anyone.” Id. (quoting Williams, 574 A.2d at 1164). Additionally, Appellant

argues that his case is distinguishable from Commonwealth v. Love, 896

A.2d 1276, 1286 (Pa. Super. 2006), where this Court found that physically

interfering with law enforcement’s efforts to keep the peace at a courthouse

created a hazardous condition. Appellant’s Reply Brief at 8-10.

      As applied to subsection 5503(a)(4), a hazardous condition is a

condition that involves danger or risk. Commonwealth v. Roth, 531 A.2d

1133, 1137 (Pa. Super. 1987). “The dangers and risks against which the

disorderly conduct statute are directed are the possibility of injuries resulting



3 This Court has defined physically offensive conditions as “direct assaults on
the physical senses of members of the public.” Williams, 574 A.2d at 1164.
Commenting on the legislative history of subsection 5503(a)(4), we have
said that physically offensive conditions may be created where a defendant
“sets off a ‘stink bomb,’ strews rotting garbage in public places, or shines
blinding light in the eyes of others.” Id. (punctuation adjusted).

                                      -8-
J-A13039-20

from public disorder.” Williams, 574 A.2d at 1164. In Williams, police were

called to a residents-only parking lot at an apartment complex after Williams

pulled into the lot, exited his car, removed his pants, paced nervously

around the lot, and, ultimately, broke in to a resident’s car. Id. at 1161-62.

We found that Williams’ actions did not create a hazardous condition

because his conduct was not threatening or confrontational, and it did not

create a danger by obstructing a roadway or distracting passing motorists.

Id. at 1164.

      We contrasted Williams’ behavior with that in Roth to illustrate the

distinction between conduct that gives rise to a hazardous condition by

creating a risk of injury and conduct that damages property or is morally

offensive but does not meet subsection 5503(a)(4). Id. (citing Roth, 531

A.2d at 1137). In Roth, a group of over 20 protestors attempted to enter a

church, which was being guarded by ushers, on Easter Sunday. Roth, 531

A.2d at 1137. Prior to the incident, the protestors distributed literature and

threatened “war against the [church].” Id. at 1136. As a result, church

members feared for their safety, and ushers were stationed outside of the

church in order “not [to] let the battle be fought inside.” Id. at 1137. Police

present at the church in anticipation of the protest commanded the

protestors not to enter the church. Id. Despite the order, a protest leader

called on demonstrators to attempt to enter. Id. When the protestors

stepped toward the entrance they were arrested. Id. This Court found a


                                     -9-
J-A13039-20

hazardous condition was created because, “in an emotionally charged

atmosphere,” the protestors’ “conduct of moving towards the [] property

certainly created a dangerous situation in which altercations between the

demonstrators and [c]hurch members could have occurred.” Id.

      Like Williams, Appellant did not threaten anyone, obstruct a roadway,

or engage in or attempt to engage in physical violence. The officers’

descriptions of Appellant’s conduct prior to his arrest further indicate that his

behavior was annoying and obnoxious, but not dangerous. Lieutenant

Thompson gave the order to arrest Appellant because, after Appellant was

escorted out of OMP, Appellant looked back at the officers inside and was

“going off, screaming” and cursing. N.T., 3/25/2019, at 65-66. Captain

Womelsdorf arrested Appellant after observing Appellant leave OMP and run

across   the   street   to   media   stationed   outside   the   courthouse   while

“screaming, ‘Look at this. Look at this. They’re violating my rights.

Everybody getting this?’” Id. at 52-53. Deputy Foster, Deputy Lee,

Lieutenant Thompson, and Captain Womelsdorf all testified that Appellant

did not threaten them or engage in physical violence. Id. at 24, 40, 57, 72.

      However, Appellant’s actions are distinguishable from the facts in

Williams because Appellant was loud and confrontational in his interactions

with law enforcement. To the extent that Appellant’s behavior toward the

security deputies, such as calling them “puppets,” N.T., 3/25/2019, at 14,

37, was provocative like the protestors’ conduct in Roth, our holding that


                                       - 10 -
J-A13039-20

such conduct risked inciting an altercation does not extend to verbal

confrontations with law enforcement officers. See Commonwealth v.

Hock, 728 A.2d 943, 947 (1999). We have recognized that

      the prospect of a citizen verbally abusing a police officer appears
      particularly objectionable. It does not follow, however, that
      [s]ection 5503(a) may be used as a vehicle to protect police
      from all verbal indignities, especially under the dubious
      hypothesis that officers are likely to break the law when
      affronted. The police must expect that, as part of their jobs, they
      will be exposed to daily contact with distraught individuals in
      emotionally charged situations.

Id. The defendant in Hock was convicted under subsection 5503(a)(1) for

using words in a manner that could have triggered a violent response from

an officer; however, the principle in Hock is instructive in the instant case.

See id. Because the targets of Appellant’s verbal indignities were trained law

enforcement officers, Appellant cannot be found to have created a hazardous

condition on the grounds that he risked provoking an altercation.

      We   next   consider   Appellant’s   argument   that   his   conduct   was

distinguishable from Love, wherein we provided the following rationale to

sustain Love’s disorderly conduct conviction.

      [Love] physically confronted [a courtroom deputy] in an effort to
      prevent [the deputy] from carrying out his official duties.
      Inherent in the act of physically attempting to impede a law
      enforcement officer from carrying out his or her official duties ...
      is the risk of creating a condition hazardous ... in nature.”

Love, 896 A.2d at 1286.

      Love’s physical confrontation with the deputy took place in a crowded

courtroom immediately after a protection from abuse (PFA) order was

                                     - 11 -
J-A13039-20

entered against Love’s son. Id. Love and his wife jumped from their seats

and loudly protested the outcome. Id. Love “not only publicly and angrily

vocalized his disagreement with the court’s order, he used his comments to”

escalate his wife’s anger, Id., thereby instigating an “uproarious agitation in

the courtroom.” Id. at 1285. “[T]he situation was one that posed the risk of

being highly-charged,” and Love’s actions “further heightened the tension”

between the parties to the PFA matter. Id. at 1286. Four courtroom deputies

instructed Love and his wife to return to their seats and be quiet multiple

times, but they did not obey the officers. Id. at 1279. When a deputy

approached Love’s wife to escort her from the courtroom, Love “intervened

and stepped alongside of [the deputy] and placed his arm out in front of [the

deputy]   across   [the   deputy’s]   chest.”   Id.   at   1284-85.   Love   then

“aggressively attempted to push [the deputy] backwards,” which required

the deputy to restrain Love and rendered the deputy unable to remove

Love’s wife from the courtroom. Id. at 1285.

      Although the instant case resembles Love in that it involves outbursts

directed at law enforcement in a public building, we agree with Appellant

that his case is distinguishable because he did not aggressively push or

otherwise physically touch law enforcement. Appellant’s Reply Brief at 9.

Love “violently interfered with a law enforcement officer during the latter’s

attempts to quell the public disturbance caused by [Love’s wife].” Love, 896

A.2d at 1286. The risk that the officer in Love would be prevented from


                                      - 12 -
J-A13039-20

carrying out an official duty was not incidental to Love’s conduct; stopping

the officer from keeping the peace was the purpose and direct effect of

physically blocking the officer from reaching his wife. Id. at 1284-85. Here,

Appellant angrily argued with security deputies and had to be escorted from

OMP, but Appellant did not block the security checkpoint or directly interfere

with the search of another visitor to OMP. Furthermore, Appellant did not

violently confront a law enforcement officer. Accordingly, Appellant’s actions

did   not   create   a   hazardous   condition   by   physically   preventing   law

enforcement from carrying out a duty.

      The Commonwealth urges us to apply Love’s holding to the instant

case because Appellant’s behavior required deputies to leave their posts,

which “inherently creates a hazardous condition as it necessarily depletes

the manpower available in the moment to provide the requisite courthouse

security.” Commonwealth’s Brief at 13. Proving that a hazardous condition

was created does not require showing that public injury actually happened;

however, the Commonwealth must show that Appellant’s actions created a

risk of public injury. Williams, 574 A.2d 1161, 1164. The Commonwealth

argues that an action which renders law enforcement unable to provide the

level of security necessary to prevent a security breach creates the risk of

public injury resulting from such a breach. Commonwealth’s Brief at 13. The

Commonwealth contends that OMP security being rendered inadequate can

be inferred from the fact that officers had to attend to Appellant. Id. The


                                      - 13 -
J-A13039-20

record establishes that staffing for the OMP security checkpoint includes

backup deputies in addition to the officer running the checkpoint, and at

least one additional deputy who did not interact with Appellant was working

the checkpoint when Appellant entered OMP. N.T., 3/25/2019, at 36. Of the

four officers who testified, including Lieutenant Thompson who was

responsible for overseeing courthouse security and assigning deputies to

their posts, none stated that law enforcement capacity was strained or

limited, or that any checkpoints were closed as a result of incidents with

Appellant. See Id. at 61. Additionally, it was within the scope of the

deputies’ normal duties to remove Appellant from OMP and participate in his

arrest. Id. at 31. Moreover, to the extent officers were distracted or pulled

away from other assignments, any disruption was very brief. In total, both

of the incidents inside OMP and Appellant’s conduct outside OMP lasted for

under three minutes. Id. at 28, 32, 41. Therefore, the record does not

support the inference that Appellant’s actions rendered law enforcement

unable to provide the requisite security. As such, Appellant’s actions did not

create the risk of injury inherent in an inadequately secured public building.

Accordingly, we are unpersuaded by the Commonwealth’s argument.4



4  Insofar as the Commonwealth argues that, notwithstanding the actual
impact Appellant had on OMP’s ability to provide security, Appellant created
a hazardous condition because his actions created the risk that OMP would
be unable to provide the requisite security, which in turn would create the
risk of public injury resulting from a security breach, we are likewise
unpersuaded. See Commonwealth’s Brief at 12-13. The Commonwealth
(Footnote Continued Next Page)

                                    - 14 -
J-A13039-20

      Based on the foregoing, even after viewing all of the evidence in the

light most favorable to the Commonwealth, we nonetheless conclude there

was insufficient evidence to enable the trial court to find that Appellant

created a hazardous or physically offensive condition. Because creating a

hazardous or physically offensive condition is a necessary element of

disorderly conduct pursuant to subsection 5503(a)(4), we do not address

Appellant’s remaining issues. Accordingly, we vacate Appellant’s judgment of

sentence and reverse his conviction.

      Judgment of sentence vacated. Conviction reversed.

      President Judge Emeritus Bender joined in this memorandum.

      Judge Lazarus concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/4/20




(Footnote Continued)   _______________________

cannot sustain its burden of proving Appellant created a hazardous condition
on the basis that addressing Appellant’s conduct could have had the indirect
effect of causing the officers involved to be delayed in responding to
unrelated security issues. See Id.; Williams, 574 A.2d at 1164 (“The
Commonwealth reasons that ... police officers investigating the incident may
not have responded as promptly to other calls. This argument proves too
much.... We cannot uphold appellant's conviction based upon speculation
concerning the indirect effects of actions taken by the police in the normal
course of their duties.”).

                                                 - 15 -